DETAILED ACTION
	Claims 1-21 are currently pending. Claims 1-20 are maintained in rejection despite Applicant’s amendments/arguments filed 11/20/2021. New claim 21 is allowable but objected to for a minor informality. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Objections
Claim 21 is objected to because of the following informalities: A period needs to be placed at the end of claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemper (US 7,708,157) in view of Radewagen (US 2007/0107623 A1).
Referring to Claim 1: Kemper teaches a coupling arrangement for a rail vehicle, comprising:
a coupling rod (90) extending along a longitudinal axis and having a first axial end and a second axial end opposite the first axial end (Fig. 1);

a bearing block (60, 70) to which the coupling rod is connected at the second axial end such that the coupling rod is movable about a vertical axis (Fig. 5a);
a bearing (9) positioned between the coupling rod and the bearing block, the coupling rod is configured for permitting at least a limited movement in a vertical direction between the coupling rod and at least one of the bearing block and a bearing block mounting that is movable in the vertical direction (Fig. 5a); and
a support structure (4) that fixedly supports the coupling rod against the movement in the vertical direction, the support structure is positioned in the vertical direction at least predominantly at a height of at least one of the bearing block and the coupling rod, and the support structure is positioned substantially coaxially relative to the longitudinal axis (Fig. 1) (Col. 9, lines 46-55).
Kemper does not teach that the support structure (4) extends above the bearing block in a vertical direction. However, Radewagen teaches a prior art coupling arrangement wherein the support structure, including lateral guides, extends substantially above and below the coupling rod (see annotated Fig. 1 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kemper to extend the support structure, including lateral guides, in a vertical direction to a height above the coupling rod, as taught by Radewagen, and additionally extend the support structure above the bearing block in order to provide lateral guidance over a greater range of vertical height and prevent Kemper’s coupling rod 90 from traveling too far laterally while moving in the vertical pivoting range (see In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).

    PNG
    media_image1.png
    356
    385
    media_image1.png
    Greyscale

Referring to Claims 2 and 18: Kemper does not teach that the support structure extends to no more than half of the diameter of the coupling rod from the coupling rod. However, Radewagen teaches a prior art coupling arrangement wherein the support structure, including lateral guides, extends substantially above and below the coupling rod (see annotated Fig. 1 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kemper to extend the support structure, including lateral guides, in a vertical direction to a height above the coupling rod, as taught by Radewagen, and additionally extend the support structure less than half or the diameter of the coupling rod in order to provide lateral guidance over a greater range of vertical height while limiting the overall height of the coupling. In re Aller, 105 USPQ 233.
	Regarding the optimization of the height range of the support structure, if Applicant wishes to rebut this prima face case of obviousness, the Examiner suggests offering arguments in the form outlined in MPEP § 2144.05(III).

Referring to Claims 3 and 19: Kemper further teaches a coupling arrangement, wherein the support structure (4) is connected in an articulated manner (via center reset mechanism 3) on the bearing block (60, 70) and is carried by the bearing block (Col. 9, lines 39-55) (Fig. 1).

Referring to Claims 4 and 20: Kemper further teaches a coupling arrangement, wherein the support structure (4) is connected to the bearing block (60, 70) in an articulated manner (via center reset mechanism 3) about the vertical axis (Col. 9, lines 39-55) (Fig. 1).

Referring to Claim 5: Kemper further teaches a coupling arrangement, further including a deformable energy absorbing element (40, 41) that has a tubular shape, and wherein the bearing block (60, 70) is connected axially to the deformable energy absorbing element (Fig. 1).

Referring to Claim 6: Kemper further teaches a coupling arrangement, further including at least one of a base plate (67) surrounding the bearing block (60, 70) and a deformable energy absorbing element (40, 41), wherein the base plate is configured for connecting 

Referring to Claim 7: Kemper further teaches a coupling arrangement, wherein the support structure (4) is connected in an articulated manner (via center reset mechanism 3) about the vertical axis to the base plate (60, 70) and is carried by the base plate (Col. 9, lines 39-55) (Fig. 1).

Referring to Claim 8: Kemper further teaches a coupling arrangement, wherein the support structure (4) is connected in an articulated manner to at least one of the bearing block (60, 70) and base plate (67) above and below at least one of the coupling rod and bearing, and the support structure is carried by at least one of the bearing block and base plate (Col. 9, lines 39-55) (Fig. 1).
	Kemper does not specifically teach that the support structure is connected above and below at least one of the coupling rod and bearing. However, Radewagen teaches a prior art coupling arrangement wherein the support structure extends above and below the coupling rod (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kemper to extend the support structure above the coupling rod, as taught by Radewagen, in order to provide enhanced support to the vertical support structure and prevent bending of the lateral guides.

Referring to Claim 9: Kemper further teaches a coupling arrangement, wherein the support structure (4) includes a carrier (94) which surrounds the coupling rod (90) over a circumference thereof (Col. 9, lines 39-55) (Fig. 1).

Referring to Claim 10: Kemper further teaches a coupling arrangement, wherein support structure (4) includes at least two lateral guides connected to the carrier (94), and the lateral guides are horizontally arranged and flank the coupling rod therebetween (Fig. 1).

Referring to Claim 11: Kemper further teaches a coupling arrangement, wherein the lateral guides are connected with one another via a cross member extending below the coupling rod (90) and supporting the coupling rod from below (Col. 9, lines 39-55) (Fig. 1).

Referring to Claim 12: Kemper further teaches a coupling arrangement, wherein the lateral guides are connected rigidly to the carrier (94), and the cross member is flexibly connected to the lateral guides (Col. 9, lines 39-55) (Fig. 1).

Referring to Claim 13: Kemper further teaches a coupling arrangement, further comprising two columns arranged upright on the cross member, and the columns are respectively surrounded and carried by the lateral guides (Col. 9, lines 39-55) (Fig. 1).

Referring to Claim 14: Kemper further teaches a coupling arrangement, wherein the bearing (9) is a spherical bearing (Col. 8, line 53).

Referring to Claim 16: Kemper further teaches a coupling arrangement wherein the coupling arrangement does not include a support structure which is carried exclusively on one side outside of the coupling rod (90) in an articulated manner on at least one of the bearing block (60, 70) and base plate (67) in a radial direction of the coupling rod (Fig. 1).

Referring to Claim 17: Kemper further teaches a rail vehicle, comprising:
a coupling arrangement, including:
a coupling rod (90) extending along a longitudinal axis and having a first axial end and a second axial end opposite the first axial end (Fig. 1);
a coupling head (100) carried by the coupling rod in the region of the first axial end (Fig. 2);
a bearing block (60, 70) to which the coupling rod is connected at the second axial end such that the coupling rod is movable about a vertical axis (Fig. 5a);
a bearing (9) positioned between the coupling rod and the bearing block, the coupling rod is configured for permitting at least a limited movement in a vertical direction between the coupling rod and at least one of the bearing block and a bearing block mounting that is movable in the vertical direction (Fig. 5a); and
a support structure (4) that fixedly supports the coupling rod against the movement in the vertical direction, the support structure is positioned in the vertical direction at least 
Kemper does not teach that the support structure (4) extends above the bearing block in a vertical direction. However, Radewagen teaches a prior art coupling arrangement wherein the support structure, including lateral guides, extends substantially above and below the coupling rod (see annotated Fig. 1 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kemper to extend the support structure, including lateral guides, in a vertical direction to a height above the coupling rod, as taught by Radewagen, and additionally extend the support structure above the bearing block in order to provide lateral guidance over a greater range of vertical height and prevent Kemper’s coupling rod 90 from traveling too far laterally while moving in the vertical pivoting range (see vertical pivoting range in Kemper, Fig. 5a). Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kemper in view of Radewagen and CH 716600 A2 (“Faas”).
Referring to Claim 15: Kemper does not teach that the bearing is a flexible bearing in the form of a rubber-metal bearing. However, Faas teaches a coupling arrangement with a spherical bearing (13) in the form of a rubber-metal bearing (see attached machine translation, page 4, lines 22-23). It would have been obvious to one of ordinary .

Allowable Subject Matter
New claim 21 is objected to because it lacks a period but is otherwise allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, Kemper fails to teach that “the support structure has a carrier which has an axially connecting articulated yoke that engages in the articulated yoke of the bearing block,” as recited in claim 21 and as seen in Fig. 3 of the application. Rather, Kemper teaches “a vehicle-side end 91 of the coupling rod 90 which is received by a joint fork 72 of the bearing block 60, 70 and which is mounted by means of a joint pin 2 so as to be horizontally pivotable.” (Col. 8, lines 48-55). I.e., Kemper merely teaches a joint eye 92 (Fig. 1) and fails to teach a carrier that has an axially connecting articulated yoke, such as the carrier 10 and articulated yoke 19 of the instant application, as seen in Fig. 3. The Examiner finds no obvious reason to modify Kemper with such a carrier having an axially connecting articulated yoke. Such a modification would require improper hindsight reasoning.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617